Citation Nr: 9919322	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for eczema/dermatitis 
of the hands and feet, currently rated as 10 percent 
disabling. 

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1977. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a), (b) (1998).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993). 

In a brief dated in May 1999, the veteran's representative 
appears to have raised the issues of clear and unmistakable 
error in the rating decisions denying service connection for 
hypertension and a nervous disorder, though he does not 
specify which rating decisions were alleged to contain error.  
As the issue of whether there was clear and unmistakable 
error in earlier RO decisions has not been adjudicated by the 
RO, it is not currently on appeal to the Board, and, 
therefore, it is referred to the RO for clarification and any 
indicated action.  

A December 1998 rating decision denied an increased rating 
for service-connected hearing loss and tinnitus.  As the 
record reflects that the veteran has not entered an NOD to 
these issues, they are not in appellate status.   

The veteran has raised several other issues during this 
appeal that have not been adjudicated by the RO.  
Specifically he has raised issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for a psychiatric condition, headaches, and visual 
defect; and claims for increased ratings for hemorrhoids and 
a perianal abscess.  These issues and the claim for 
entitlement to a TDIU are addressed in the REMAND portion of 
this decision. 

The veteran has also indicated that he is seeking service 
connection for additional disabilities, including a bilateral 
hip disorder, on the basis that they are secondary to steroid 
therapy for his service-connected skin disease.  This matter 
is also referred to the RO for clarification and any 
indicated action.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by degenerative joint disease and severe 
limitation of motion of the lumbar spine.

2.  The veteran's service-connected skin disease is primarily 
manifested by an intermittent, scaly rash involving his 
hands, feet, and elbow, and dystrophied nail beds on the 
hands and mycotic nails on the feet; with no exudation, 
constant itching, extensive lesions, or marked disfigurement. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for a 
lumbosacral strain with degenerative joint disease of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (1998).

2.  The schedular criteria for a rating in excess of the 
currently assigned 10 percent rating for eczema/dermatitis of 
the hands and feet have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims for increased ratings that are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims as to these issues that are plausible.  The 
Court has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  No further assistance to the veteran is required to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).  

In this regard, the Board notes the representative's argument 
in the brief on appeal that the examination is inadequate for 
various reasons.  With regard to the representative's 
argument that the case should be remanded because the 
November 1997 VA examination findings "contradicted" later 
findings, the Board would point out that different clinical 
findings in examination reports are not a basis for remand; 
these are facts to be weighed and reconciled by the VA 
adjudicator.  With regard to the allusion that the 
examination should have been performed by a specialist, there 
is no automatic entitlement to an examination by a 
specialist; the test is whether the examination is adequate 
for rating purposes.  With regard to the examination of the 
back in November 1997, the Board notes that the examination 
specifically included examination of the spine, and the 
examination report included the veteran's subjective 
complaints, physical examination, including range of motion 
measures and X-ray examination results, and a diagnosis.  For 
these reasons, the Board finds that the November 1997 
examination is adequate for rating purposes; the veteran's 
representative has not otherwise alleged that the November 
1997 was not adequate for rating purposes.  The 
representative's argument that the examination did not 
include consideration of loss of motion due to pain is 
answered by the examination report itself: "Please note that 
the range of motion stated above is range of motion without 
pain."  Moreover, as the analysis below indicates, the Board 
has considered additional limitation of motion due to pain on 
motion in awarding increased disability compensation for the 
veteran's low back disability.  With regard to the 
representative's indication that the claims file was not 
before the examiner, the Board notes that this argument is, 
likewise, rebutted by the examination report itself, which 
indicated under "REVIEW OF MEDICAL RECORDS" section that 
the "Hospital chart and C-file [were] reviewed." 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. 

I. Increased Rating: Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides that for a lumbosacral strain 
with muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position, a 20 
percent evaluation is warranted.  For a severe lumbosacral 
strain, manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides that where there is severe 
limitation of motion of the lumbar spine, a 40 percent 
evaluation will be assigned.  Where there is moderate 
limitation of motion of the lumbar spine, a 20 percent 
evaluation will be assigned.  38 C.F.R. § 4.71a.

The veteran contends that a rating in excess of 20 percent is 
warranted for his service-connected muscular low back 
disability because he experiences severe constant and 
radiating back pain when he walks short distances or with 
prolonged sitting, is on medication, wears a back brace, and 
ambulates with a cane.  

Effective from October 1993, service connection was 
established for a muscular low back disorder, rated as 
noncompensably disabling.  The veteran did not enter an NOD 
with that decision.  In July 1995, the veteran filed a claim 
for increased compensation for a low back disorder.  In the 
March 1996 rating decision on appeal, the RO granted an 
increased rating to 10 percent, which, during the appeal, in 
January 1997, was increased to 20 percent disabling 
(effective from June 1995).  

The evidence of record reflects that, at a VA compensation 
examination in November 1993, the veteran reported a history 
of low back pain beginning in 1964 while playing volleyball 
in service, as the result of a twisting-type injury to the 
low back.  At this examination, the veteran reported that he 
had occasional flare-ups with improper lifting or twisting.  
Examination revealed minimal loss of range of motion, and 
noted pain with flexion to the right and left, and the 
diagnosis was chronic low back pain which appeared to be 
muscular in origin. 
At a VA compensation examination in December 1996, the 
veteran reported that he experienced chronic low back pain 
with radiation to bilateral posterior legs, and he reported 
that he used a back brace and cane due to back pain and leg 
pain.  Physical examination revealed ranges of motion as 
follows: flexion of 60 degrees; backward extension of 20 
degrees; left and right lateral flexion of 20 degrees; 
rotation to the left and right of 20 degrees; with objective 
evidence of pain on motion with grimacing.  The diagnosis was 
residual of low back strain. 

At a VA compensation examination in November 1997, the 
veteran reported that he injured his back in 1964 in service 
while playing volleyball, and that he had experienced chronic 
low back pain since then.  The examiner noted that the 
veteran ambulated with a cane and wore a back brace.  The 
veteran complained that he could not lift more than 10 or 15 
pounds, and that prolonged sitting and walking bothered him.  
He complained of pain, weakness, stiffness, fatigability, and 
lack of endurance of the low back.  The veteran voiced no 
pain with palpation of the spinous processes or the 
paraspinous muscles of the lumbar spine.  The examiner 
indicated no objective evidence of pain, no postural 
abnormalities or fixed deformity, no neurological 
abnormalities, and the musculature of the back was within 
normal limits, with no muscle atrophy.  Ranges of motion of 
the lumbar spine, without pain, were as follows: forward 
flexion of 60 degrees, extension of 30 degrees, lateral 
flexion to the right of 30 degrees, lateral flexion to the 
left of 25 degrees, rotation to the left of 20 degrees, and 
rotation to the right of 25 degrees.  X-rays revealed 
moderate degenerative changes of L2-L3 through L4-L5 joints.  
The diagnosis was degenerative joint disease of L2-L3 through 
L4-L5, without radiculopathy or neurological deficits. 

At a personal hearing in March 1998, the veteran testified 
that he experienced constant pain in his back and legs, was 
on medication for back pain, used a back brace and cane, and 
that walking "any distance causes" him severe pain.  In a 
letter received in March 1998, the veteran's wife wrote that 
the veteran's back disability had progressed.  

The veteran's muscular low back disability is primarily 
manifested by: chronic low back pain, including pain on 
motion; complaints with lifting more than 10 or 15 pounds, 
prolonged sitting or walking; complaints of weakness, 
stiffness, fatigability, and lack of endurance of the low 
back; ambulation with a cane and wearing a back brace; 
forward flexion of 60 degrees, extension of 30 degrees, 
lateral flexion to the right of 30 degrees, lateral flexion 
to the left of 25 degrees, rotation to the left of 20 
degrees, rotation to the right of 25 degrees; and 
degenerative joint disease of L2-L3 through L4-L5.  

With regard to loss of motion of the lumbar spine, the 
veteran's limitation of motion due to disability which 
includes degenerative changes will be rated on the basis of 
limitation of motion under Diagnostic Code 5292.  Based on 
the evidence of record, the Board finds that the veteran's 
low back disability is productive of moderate limitation of 
motion of the lumbar spine.  The Board also finds the 
veteran's testimony regarding chronic and continuous low back 
symptomatology to be credible.  The veteran's wife's 
statements confirm, generally, that the veteran's low back 
disability has increased in severity.  It is also pertinent 
to note that the veteran uses a back brace and ambulates with 
a cane.  Consistent with the veteran's complaints of 
increased disability, the clinical findings of record also 
reflect that the veteran has degenerative joint disease of 
L2-L3 through L4-L5. 

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board recognizes that pain 
or weakness may result in additional functional limitation.  
In this regard, the Board has noted the veteran's complaints 
of low back pain with certain activity, particularly the 
objective evidence of pain on motion with grimacing at the 
December 1996 VA examination.  See 38 C.F.R. § 4.40.  While 
no objective evidence of pain on motion was noted at the most 
recent November 1997 VA examination, the Board has considered 
all the evidence of record, including the relatively recent 
December 1996 VA examination, in determining the current 
level of disability of the veteran's service-connected low 
back disability.  In determining the current level of 
limitation of motion of the veteran's lumbar spine due to his 
service-connected disability, the Board has specifically 
considered the additional limitation of motion due to pain on 
motion, and finds that, with additional functional limitation 
due to pain on motion, the veteran's service-connected low 
back disability more closely approximates severe limitation 
of motion of the lumbar spine. 

It is the Board's judgment that the evidence is in relative 
equipoise on the question of whether the veteran's low back 
disorder is productive of severe limitation of motion of the 
lumbar spine within the meaning of Diagnostic Code 5292.  
Applying the benefit-of-the-doubt doctrine (38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)), the 
Board finds that an increased rating to 40 percent is 
warranted. 

As a 40 percent rating is the maximum rating allowed under 
Diagnostic Codes 5292 and 5295, and in the absence of unusual 
or exceptional factors, which are not present here (i.e., 
frequent hospitalizations), there is no basis to remand this 
issue to the RO for a referral for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321 (b) (1) (1998); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

II. Increased Rating: Dermatitis/Eczema of the Hands and Feet

Diagnostic Code 7806 provides that eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent rating.  For exudation 
or constant itching, extensive lesions, or marked 
disfigurement, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.118. 

Effective from October 1993, by rating decision in April 
1994, service connection was established for 
dermatitis/eczema of the hands and feet, rated as 
noncompensably disabling.  The veteran did not, within one 
year of notice of this decision, enter an NOD with the degree 
of disability assigned.  In a claim received in July 1995, 
the veteran requested an increased rating.  By the March 1996 
rating decision on appeal, the rating was increased to 10 
percent, effective from June 1994.  

The veteran now contends that his service-connected skin 
disability is chronic and at times acute, and affects his 
hands, crotch, feet, and buttocks.  He contends that he has 
nearly constant itching, which leads to irritation and 
exacerbation of his eczema.  He asserts that he has to use 
special shampoo, soap, topical solutions, creams, and 
ointments to control the itching and cracking and infection, 
that his nails are disfigured, and his skin is scarred.   

The evidence of record reflects that in 1994 the veteran was 
treated with medication for rashes over the hands and feet, 
diagnosed as chronic eczema.  During a VA compensation 
examination in November 1993, the veteran reported that in 
service he developed vesicles on the hands and ridges in his 
nails, with occasional outbreaks of "pustules" which caused 
cracking of the skin of the hands, and that steroid 
injections were used to treat these outbreaks every four to 
six weeks.  Physical examination revealed no lesions or 
vesicles.  The diagnosis was a history of dermatitis versus 
eczema affecting the skin and nails of the hands and feet, 
with the veteran being asymptomatic, with no flare-up. 

During a VA compensation examination in February 1996, the 
veteran was found to have a dry patch of slightly red, 
inflamed, slightly scaly skin, dry on the proximal forearm 
bilaterally at the elbow and just below the elbow, with no 
drainage or bleeding.  The tips of the fingers were noted to 
be very dry, with some cracking, and the nails were 
dystrophied.  There was very mild flaking around the lips and 
scalp.  The diagnoses were eczema, seborrheic dermatitis, and 
contact dermatitis. 

An employee performance evaluation dated in October 1995 
indicated that the veteran experienced "very frequent 
reoccurences [sic] of his dermatitis with open exudative 
areas."  
  
VA outpatient treatment records reflect that in 1997 and 1998 
the veteran was treated for chronic hand eczema, reasonably 
controlled, and seborrheic dermatitis in the scalp.  

At a VA compensation examination in November 1997, the 
veteran complained of constant itching and pain associated 
with his skin disability.  Physical examination revealed dry 
scaling areas on the fingers, elbows and feet, no erythema or 
bleeding of these areas, and dystrophied nail beds on the 
hands and mycotic nails on the feet.  The diagnoses were 
chronic hand eczema, seborrheic dermatitis, and contact 
dermatitis. 

Numerous photographs of the veteran's hands and arms were 
also submitted and are in the claims file.

At a personal hearing in March 1998, the veteran testified 
that: treatment for his skin condition had included numerous 
medications, creams, oral steroids, and injections; that 
articles he submitted showed that other problems develop from 
chronic eczema, or that other conditions could cause flare-
ups of eczema; and that the skin of his arms was thin and 
fragile. 

In March 1998, the veteran's wife wrote that the veteran's 
skin was more fragile and would break or tear with very 
little pressure or accidental bumping.  She indicated that, 
before steroid treatment, the veteran's hands would become so 
inflamed that it was difficult to reach into a pocket or 
close his hand to make a fist, and the cuticles would become 
separated from the nail with cracks and inflammation.  

During a VA compensation examination in August 1998, the 
veteran reported that his skin disorder was constant, that he 
had used multiple medications over the past years, and that 
with injections his rash would clear up for approximately six 
weeks.  The veteran reported that he had persistent itching 
of the hands, groin, head, feet, and elbow.  Examination 
revealed: a dry flaky area to the elbow; a small amount of 
dry flaky scalp; a dry flaky spot on the groin; dry and flaky 
feet between the toes and on the ball of his heel on the left 
foot; and small white spots on the metatarsal area on the 
sole of the foot.  The examiner specifically noted that there 
was no ulceration, exfoliation, or crusting noted in any of 
the stated areas.  The diagnosis was chronic eczema. 
The veteran submitted articles from the National Jewish 
Center for Immunology and Respiratory Medicine entitled 
"Treatment for Eczema/Atopic Dermatitis" and 
"Corticosteroids."  These articles include: that atopic 
dermatitis, or eczema, is a chronic skin disorder that, when 
flaring up, can be weekly or monthly, and is characterized by 
red, itchy skin, and that eczema can be a difficult disorder 
to live with; and that corticosteroids are anti-inflammatory 
medications with certain side effects.   

The Board notes that in various documents the veteran has 
contended that the steroids used to treat his skin disability 
have caused various other disorders, and he has submitted 
medical articles to this effect.  However, as service 
connection has not been established for the other claimed 
conditions, the Board may not consider such conditions in 
determining the schedular level of disability for his 
service-connected skin disability.  (The issue of secondary 
service connection for additional disabilities, including a 
bilateral hip disorder, has been raised by the veteran and 
that matter is being referred to the RO- see introduction to 
this decision.)  VA disability compensation regulations 
provide that the use of manifestations not resulting from 
service-connected disease or injury is to be avoided.  
38 C.F.R. § 4.14 (1998).  The current level of disability is 
the issue at hand. 

The Board finds that the evidence of record demonstrates that 
the veteran's eczema/dermatitis of the hands and feet is 
primarily manifested by chronic eczema, seborrheic 
dermatitis, and contact dermatitis of the hands, feet, and 
elbow, and dystrophied nail beds on the hands and mycotic 
nails on the feet.  The evidence of record, however, does not 
demonstrate that the veteran's disability is manifested by 
exudation, constant itching, extensive lesions, or marked 
disfigurement.  

At the VA examination in November 1997, the veteran reported 
constant itching and pain.  However, the most recent 
examination in August 1998 shows that, while the veteran had 
a dry flaky area to the elbow, scalp, and feet, the examiner 
specifically noted that there was no ulceration, exfoliation, 
or crusting.  The evidence reflects frequent recurrences or 
"flare-ups" of the veteran's skin disorder, which includes 
itching, and but not constant itching.  While the veteran 
reported at the 1998 VA examination that his skin disorder 
was "constant," and that he had "persistent" itching, the 
evidence also reflects that the veteran reported that, with 
injections, his rash would clear up for approximately six 
weeks.  For these reasons, the Board finds that a rating in 
excess of the currently assigned 10 percent rating for 
eczema/dermatitis of the hands and feet have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.118, Diagnostic Code 7806. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for a skin 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 40 percent rating for muscular low back disability is 
granted.

A rating in excess of 10 percent for eczema/dermatitis of the 
hands and feet is denied. 


REMAND

An April 1994 rating decision denied service connection for, 
among other claims, a psychiatric condition, headaches, and 
visual defect, and denied increased ratings for hemorrhoids 
and a perianal abscess.  A rating decision in March 1996 
found that the veteran had not submitted new and material 
evidence to reopen the prior final (the veteran did not file 
a timely appeal) April 1994 rating decision, and the veteran 
was notified of this decision in March 1996.  In December 
1996, within one year of notice of the March 1996 decision 
(on a VA Form 9), the veteran entered disagreement with the 
March 1996 refusal to reopen his claims for service 
connection, and disagreement with the rating assigned for a 
perianal abscess.  However, it does not appear from the 
claims file that a statement of the case (SOC) was ever 
issued regarding these issues. 

In Manlincon v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 
1999), the Court held that, where a NOD had been filed, the 
Board erred in finding that the issue was "not now in 
appellate status," and should have remanded rather than 
referred the case to the RO.  Accordingly, the Board is 
required to REMAND these issues to the RO for issuance of a 
statement of the case. 

In light of the potential of the REMANDED issues to have a 
meaningful impact on the outcome of the determination of 
whether the veteran's service-connected disabilities render 
him unable to obtain or maintain employment, the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
deferred pending the action outlined in this REMAND. 

Therefore, in order to afford the veteran due process, this 
case is REMANDED for the following action: 

1.  The RO should issue a statement of 
the case on the issues: whether new and 
material evidence has been presented to 
reopen claims for service connection for 
a psychiatric condition, headaches, and 
visual defect; and entitlement to 
increased ratings for a hemorrhoids and a 
perianal abscess. 

2.  After undertaking any development 
deemed necessary in addition to that 
specified above, and whether or not the 
veteran enters a substantive appeal to 
any of these issues, the RO should 
readjudicate the issue of entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disabilities. 

3.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

